IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20855
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAYMOND L. PATTON, also known as Ray Lee Patton,
also known as Raymond Lee Patton,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CR-18-1
                        --------------------
                           August 4, 2000
Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Ray Patton appeals his sentence following his guilty-plea

conviction for 1) producing child pornography involving the

sexual exploitation of a minor, 2) obstruction of justice by

ordering others to destroy evidence, and 3) obstruction of

justice by persuading a witness to withhold evidence.   Patton

argues that the district court erroneously considered conduct

involving three minors as relevant conduct.

     We need not decide this issue, given that the district court

expressly stated that it would give the same sentence if this

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-20855
                                  -2-

court were to find error in the district court’s application of

the Sentencing Guidelines and reverse the sentence.    The district

court gave justifiable reasons supporting such a departure, and,

given the nature of Patton’s overall conduct, such a departure

would not be unreasonable.    If there was any error with the

district court’s sentencing, such error was harmless.    See United

States v. Huskey, 137 F.3d 283, 289 (5th Cir. 1998); see also

United States v. Nevels, 160 F.3d 226, 229 (5th Cir. 1998).

     AFFIRMED.